Smith, J. (concurring).
I concur in the affirmance of the conviction in all respects. In my view, however, an even stronger reason for denying the suppression motion without a hearing was the defendant’s clear lack of standing to assert that he had a right to privacy in a stolen car. It should be emphasized that the defendant in his motion sought suppression not only of the cocaine found on his person but, more importantly, any evidence of the stolen automobile itself. He was convicted of possession of stolen property in the fourth degree (the automobile), the unauthorized use of a vehicle in the third degree and criminal possession of a controlled substance in the seventh degree.
The facts are essentially undisputed.
On February 16, 1989 the owner of the car, a Delta 88 Oldsmobile, reported it stolen from the front of his house in Queens. He had bought it for $3,200 in December 1988.
On March 8, 1989, sometime after 2:30 a.m., two police officers were in uniform on patrol in a marked vehicle in Manhattan. The officers observed defendant and a female companion seated in an Oldsmobile with its lights out on St. Nicholas Terrace. The area was a "precinct condition” because of a high level of criminal activity including robberies, assaults, drugs and stolen vehicles. The area was also "desolate” and had no commercial or residential buildings.
The officers pulled up behind the car and put on turret lights and a spotlight. The car began to move and the police, using a loudspeaker, told the car to pull over. It did so. The officers approached the car and one officer asked for the car’s license, registration and insurance card. Defendant could not *489produce them. The other officer noticed that a towel had been draped over the steering wheel, hiding the fact that the ignition lock had been pulled out and the wiring removed. A check on the scene resulted in a report that the car was stolen. Defendant was then arrested. Three vials of cocaine were obtained from his back pocket.
The defendant’s main argument on this appeal is that the police unlawfully stopped the car in which the defendant was driving. His other arguments, related to suppression, are that the motion court improperly denied his motion to suppress the cocaine, photographs and any evidence of the stolen automobile without a hearing, and that the police had no reasonable suspicion that he was engaging in criminal activity and thus had no right to stop him.
The motion court did grant defendant’s motion for a Huntley hearing (People v Huntley, 15 NY2d 72 [1965]) and for a Dunaway hearing (Dunaway v New York, 442 US 200 [1979]). After a hearing the motions were denied.
While defendant’s main argument on his motion to suppress physical evidence was that the police had no right to approach or stop the vehicle in the absence of any indication of criminal activity and thus had no reason to find the cocaine on his person, his notice of motion and his request for relief dealt with suppression of the photographs of the car itself and any testimony about the car. Specifically, the notice of motion sought suppression of the physical property recovered from the defendant and his request was for suppression of "[tjhree vials of crack, photos of an allegedly stolen 1984 Oldsmobile, NY License Plate EVP 568.” In his brief on appeal the defendant noted that even though the motion to suppress physical evidence had been denied without a Mapp hearing, since sufficient evidence of the police encounter had been given at the Huntley hearing, the court had been asked "to reconsider appellant’s application to suppress the physical evidence, specifically the car, the license plate, photographs of the car, and any other evidence seized from the person of [the defendant].”
The key fact here is that defendant was in a stolen car and had no right to be there. Thus he cannot allege sufficient facts to require a hearing. CPL 710.60 (1) requires that both the grounds of a motion to suppress physical evidence and facts supporting the grounds alleged be stated in a motion to suppress evidence. As part of his burden and of his motion papers, the defendant must show that he has standing.
*490The fact that a defendant must initially assert a legitimate expectation of privacy, or standing, has been made clear by the Court of Appeals. In People v Wesley (73 NY2d 351 [1989]), the Court of Appeals reiterated that a defendant who seeks to suppress physical evidence must first assert personal standing. There it held that a defendant did not have standing to challenge a search of a house which was occupied by his girlfriend. The Court said:
"This analysis is codified in CPL 710.60, which allocates to the defendant seeking suppression of evidence the initial burden of showing sufficient grounds for the motion based on sworn allegations of fact; such grounds necessarily include a showing of standing—that is, a legitimate expectation of privacy in the searched premises.
"Placing upon a defendant the burden of asserting an interest in the searched premises at the pretrial stage is fair, sensible and consonant with this court’s long-established view that Fourth Amendment rights are personal. While the People will, of course, have some notion before trial of how the defendant’s possession of the seized contraband is to be proved, it is after all the defendant alone who actually knows his or her connection with the searched area (see, People v Gomez, 67 NY2d 843, 844, supra). It is thus neither unjust nor unreasonable to require that the defendant set forth that interest, protected by the rule that such testimony cannot be used to prove the charges.” (73 NY2d, supra, at 358-359.)
The absence of any reasonable expectation of privacy in his girlfriend’s house in Wesley (supra) is similar to the absence of any expectation of privacy in the stolen automobile here. Moreover, the standing issue is one of law and a reviewing court may address it even in the absence of the issue being raised by the People or a concession by the People on the issue. (People v Vasquez, 97 AD2d 524 [1983].)
Even prior to Wesley (supra) it was clear that a person who was charged with stealing a car did not have standing to suppress the car or photographs of it. 1 LaFave and Israel, Criminal Procedure § 9.1 (d) reads in part as follows: "most courts agree that an occupant of a vehicle cannot be said to have standing by virtue of his presence if he is in possession of a stolen or otherwise illegally possessed or controlled vehicle. It has been argued that this should be so only if the police know they are dealing with a stolen car, but this is unsound, for a person’s reasonable expectation of privacy hardly depends upon what someone else knows. While a thief driving a *491stolen car thus cannot gain standing as to the car by his wrongful possession of it, that possession does not deprive him of standing he otherwise has. This means that a thief is still entitled to challenge unlawful interferences with his person, and consequently it would be open to him to question a search of the car which was a fruit of his illegal arrest.”
This section of LaFave was cited in People v Gittens (110 AD2d 908 [1985]) where the court stated, "Because his possession is wrongful, a thief driving a stolen car lacks standing to challenge a search of the vehicle.” The court went on to say that a person in a stolen car could challenge the interference with his person and challenge a search of a car as being the fruit of an illegal arrest.
It is clear then that even if the narcotics must be suppressed because of improper interference with defendant’s person, neither the stolen car nor the photographs of the stolen car should be suppressed and the conviction for possession of the stolen automobile and for its unlawful use should be affirmed.